COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                    Thursday, May 14, 2015

        John Hoover                                     Wallace T. Ferguson
        200 Earl Garrett, Suite 202                     Ferguson & Hix
        Kerrville, TX 78028                             P.O. Box 1106
        * DELIVERED VIA E-MAIL *                        Boerne, TX 78006
                                                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-15-00189-CR, 04-15-00190-CR and 04-
               15-00191-CR
               Trial Court Case Number:  5623, 5624, snf 5643
               Style: The State of Texas
                      v.
                      James Norman Evans

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered causes.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                            _______________________
                                                            Carmen De Leon
                                                            Deputy Clerk, Ext. 53262
                                                                   James Norman EvansAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                    Thursday, May 14, 2015

                                      No. 04-15-00189-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                    James Norman EVANS,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5623
                         Honorable Robert R. Barton, Judge Presiding

                                         ORDER
        On April 7, 2015, the State filed a motion to consolidate these appeals. The State served
the appellee with a copy of the motion, and the appellee has not objected. We agree that, in the
interest of efficient administration, they should be consolidated for purposes of briefing and
argument.

        We, therefore, ORDER Nos. 04-15-00189-CR, 04-11-00190-CR, and 04-11-00191-CR
consolidated for purposes of briefing and argument on appeal. The parties must file motions,
briefs, and other pleadings as if the appeals were one but put all appeal numbers in the style of
the case. However, a record must be filed in each appeal, the record in each case will remain
separate and, if supplementation of the record becomes necessary, the supplemental material
must be filed in the appeal to which it applies. The cases must be argued together in one brief, as
in a single appeal, and if oral argument is requested and granted, the entire case must be argued
as a single appeal, with the total time limit for each party equal to the ordinary time limit for a
single appeal. The court will dispose of the appeals with the same judgment, opinion, and
mandate. This order does not extend the briefing schedule.




                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court